Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 16-17, 20, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0009971 to Wang et al. in view of U.S. Patent No. 5,332,798 to Ferreri et al. or U.S. Patent No. 5,032,666 to Hu et al. 
As to claims 13 and 17, Wang discloses an anti-icing composite for preventing ice adhesion comprising a microphased, fluorinated nano/micron particles in aliphatic/fluorinated polyurethane/polyurea matrix wherein the polyurethane/polyurea comprises the reaction product of polyether or polyester polyols, polyfluorinated polyols, polyisocyanates, and chain diol or amine chain extenders (0160-0172), wherein the polyurethane/urea has a glass transition temperature of -40 to -60°C (0072).

Ferreri discloses fluorinated polyurethanes comprising the reaction product of macroglycols, perfluoropolyether diols that are the same as applicants, polyisocyanates and chain extenders (Abstract).  Hu discloses polyurethane/ureas comprising fluorinated polyols, non-fluorinated polyols, polyisocyanates, and polyamine chain extenders.
At the time of filing it would have been obvious to use the perfluoropolyether diols of Ferreri and Hu to the composition of Wang to improve biological and chemical stability (2:60-65 to Hu) and to provide polyurethanes with improved chemical and surface properties towards aggressive agents (2:25-32 to Ferreri).  Furthermore, the use of chain extenders in the hard segment provides a good combination of physical-mechanical, chemical and surface properties (3:58-61 to Ferreri).
As to claim 16, Wang in view of Ferrier and Hu teach the fluoropolymers are present in amounts that overlap the claimed range (Ferrier 4 to 30% by mass, 3:39, 1-100%, Hu-3:61-63).  Accordingly, the position is taken that it would have been obvious to maintain the amount of fluoropolymers in the composition of Wang based on the disclosures of Ferrier and Hu to provide the polymer with the desired surface properties, anti-icing properties.
As to claim 20, Wang, Ferrier, and Hu teach polyethylene glycol as a suitable non-fluorinated polyol (Wang, 0061).
As to claims 25 and 27, with regard to the light transmittance, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients, a transparent polyurethane, and similar surface properties with respect to anti-icing.  Therefore, the claimed effects and physical properties, i.e. transmittance values would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13, 16-17, 20, 25, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763